OPINION — AG — **** TEACHERS RETIREMENT SYSTEM-VOCATIONAL REHABILITATION-TRANSFERS **** EMPLOYEES OF THE DIVISION OF VOCATIONAL REHABILITATION AND SECTION OF SERVICES TO THE BLIND TRANSFERRED TO THE OKLAHOMA PUBLIC WELFARE COMMISSION UNDER 56 Ohio St. 1968 Supp., 328-331 [56-328] — [56-331], WHO ARE MEMBERS OF THE TEACHERS' RETIREMENT SYSTEM MAY RETAIN SUCH MEMBERSHIP OR WITHDRAW SAME AND JOIN THE PUBLIC EMPLOYEES RETIREMENT SYSTEM ON THE ENTRY DATE OF JULY 1, 1968. EMPLOYEES JOINING THE PUBLIC EMPLOYEES RETIREMENT SYSTEM ARE ENTITLED TO CREDIT FOR SERVICE PRIOR TO THE ENTRY DATE ACCORDING TO 74 Ohio St. 1968 Supp., 913 [74-913].  EMPLOYEES BEING TRANSFERED TO THE PUBLIC WELFARE COMMISSION WHO AREN'T MEMBERS OF TEACHERS' RETIREMENT WOULD BECOME MEMBERS OF THE PUBLIC EMPLOYEES RETIREMENT SYSTEM AND WOULD BE ENTITLED TO PRIOR SERVICE CREDIT ACCORDING TO 74 Ohio St. 1968 Supp., 913 [74-913]. CITE: 74 Ohio St. 1967 Supp., 902 [74-902](15), 74 Ohio St. 1967 Supp., 913 [74-913] PENN LERBLANCE